ACCEPTED
                                                                                                               01-15-00405-CV
                                                                                                FIRST4/27/2015
                                                                                                         COURT3:26:16    PM
                                                                                                                 OF APPEALS
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                            HOUSTON,     TEXAS
                                                                                                   Envelope    No. 5048709
                                                                                                         5/20/2015   8:21:53 AM
                                                                                                   By:CHRISTOPHER
                                                                                                        Phyllis Washington
                                                                                                                         PRINE
                                                                                             Filed: 4/27/2015 3:26:16 PM CLERK




                                                                           FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                          NO. 2012-75468
                                                                    5/20/2015 8:21:53 AM
ASCENTIUM CAPITAL LLC                           §                   CHRISTOPHER
                                                         IN THE DISTRICT   COURTA.OF   PRINE
                                                                            Clerk
    Plaintiff                                    §
                                                 §
 vs.                                             §
                                                 §                HARRIS COUNTY, TEXAS
GEU DIAZ CRUZ, INDIVIDUALLY,                     §
FRANK MILLER D/B/A NARS                          §
EQUIPMENT, AND JASON                             §
MILLER D/B/A NARS                                §
EQUIPMENT                                        §                    270th JUDICIAL COURT
     Defendants


                                     NOTICE OF APPEAL

TO THE HONORABLE COURT:

       Frank Miller, defendant, files this Notice of Appeal, and pursuant to Texas Rules of Appellate

Procedure Rule 25.1(d), would show as follows:

       1. The proper trial court, trial court number and style of this case are set forth in the

           caption above.

       2. Defendant is appealing the interoluctory Judgment in favor of Ascentium Capital, LLC,

           plaintiff, that was executed, dated and entered on August 28, 2014. (Exhibit A)

           Defendant desires to appeal that Judgment.

       3. The appeal is taken to the either the First or Fourteenth Court of Appeals in Houston,

           Texas.

       4. The name of the party filing this notice is Frank Miller.




                                                 1
                                           Respectfully submitted,

                                           THE TRIMBLE FIRM, P.L.L.C.


                                                  /s/ Dale L. Trimble
                                           By_______________________________________
                                                  Dale L. Trimble
                                                  State Bar No. 20222650
                                           209 Simonton Street
                                           Conroe, Texas 77301
                                           Telephone: (936) 539-3457
                                           Telecopier: (936) 539-3464
                                           Email: dlt@trimblefirm.com
                                           Counsel for Defendant, Frank Miller


                                   CERTIFICATE OF SERVICE

       This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on the 27th day of April, 2015, upon all counsel of record.

Matthew T. Wright
Wright Law Group, PLLC
12620 FM 1960 Road W.
Suite 4A, Box 304
Houston, Texas 77065

                                                   /s/ Dale L. Trimble
                                                   __________________________________
                                                   Dale L. Trimble




                                              2